Name: Regulation No 54/65/EEC of the Commission of 7 April 1965 on the non-fixing of an additional amount for Polish eggs
 Type: Regulation
 Subject Matter: animal product;  trade;  Europe;  EU finance
 Date Published: nan

 Official Journal of the European Communities 61 848/65 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 8.4.65 REGULATION No 54/65/EEC OF THE COMMISSION of 7 April 1965 on the non-fixing of an additional amount for Polish eggs Whereas, by letter dated 28 November 1964, the Government of the Polish People's Republic stated that it was prepared to give such guarantees ;' whereas it will ensure that eggs in shell are exported to the Community only through the Animex agency ; whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Polish People's Republic ; whereas, following these discussions , it may be assumed that the Polish People 's Republic is in a position to abide by its guarantee ; whereas , consequently, there is no need to fix an additional amount in respect of imports of eggs in shell originating in and coming from the Polish People's Republic ; i THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Regulation No 21 1 on the progressive establishment of a common organisation of the market in eggs, and in particular Article 6 (4) thereof; Having regard to Commission Regulation No 1092 on fixing the additional amount provided for in Article 7 of Council Regulation No 20 and in Article 6 of Council Regulations Nos 21 and 22, and in particular the third paragraph of Article 4 thereof; Whereas , in order to avoid disturbances in trade in the products covered by Regulation No 21 caused by offers from third countries at prices lower than the sluice-gate price, the levies fixed pursuant to Article 4 of Regulation No 21 and reduced, where appropriate, in accordance with Article 5 of that Regulation, should be increased in each Member State by an additional amount corresponding to the difference between the free-at-frontier offer price and the sluice-gate price ; Whereas the levies are not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an Opinion within the time limit set by its Chairman ; HAS ADOPTED THIS REGULATION : Article 1 The levies on imports of poultry eggs in shell (sub-heading No ex 04.05 A of the Common Customs Tariff) originating in and coming from the Polish People's Republic shall not, in accordance with the second subparagraph of Article 6 (3 ) of Regulation No 21 , be increased by an additional amount. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 1 OJ No 30, 20.4.1962, p . 953/62. 2 OJ No 67, 30.7.1962, p . 1939/62 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1965 . For the Commission The President Walter HALLSTEIN